EXHIBIT 10.2

 

REPUBLIC BANCORP, INC. AND SUBSIDIARIES

NON-EMPLOYEE DIRECTOR AND KEY EMPLOYEE

DEFERRED COMPENSATION PLAN

 

(as adopted November 18, 2004 and then
amended and restated March 16, 2005)

 

1.                                       General.  This Republic Bancorp, Inc.
And Subsidiaries Non-Employee Director and Key Employee Deferred Compensation
Plan (the “Plan”) is intended to more closely align board and executive
compensation at Republic Bancorp, Inc. (the “Company”) and subsidiaries with the
interests of the Company’s shareholders, by making available to eligible
participants tax-deferred investments in Company stock.  It is intended that the
Plan be in compliance with Code Section 409A (“Section 409A”).  It is also
intended that the Plan be an unfunded arrangement maintained for non-employee
directors and for a select group of management or highly compensated employees. 
Effective upon the time that a Key Employee Participant (as defined below) is
first named on Exhibit A attached hereto, the Plan shall be considered a  “top
hat plan” for purposes of the Employee Retirement Income Security Act of 1974,
as amended.  Capitalized terms used herein and not defined where used shall have
the meanings set forth in Section 23.

 

2.                                       Eligibility.  Eligibility in the Plan
shall be granted to the members of the Board of Directors of the Company or of
its Subsidiaries who are not also employees of the Company or of its
Subsidiaries (the “Director Participants”).  In addition, eligibility in the
Plan may be granted to the employees of the Company or of its Subsidiaries who
have been designated by the Compensation Committee of the Board of Directors of
the Company or the Subsidiary (as the case may be for a particular Participant)
(the “Committee”) as being eligible for the Plan (the “Key Employee
Participants” and, together with Director Participants, the “Participants”). 
The initial Key Employee Participants (if any) are listed in Exhibit A attached
hereto.  The Committee shall have full power and discretion to name additional
employees of the Company as Key Employee Participants and to remove such
employees as Key Employee Participants at such times as it shall decide in its
sole discretion, provided that any such removal shall not affect a Participant’s
Deferral Elections already made until the next period for which such elections
could otherwise be changed or revoked hereunder.

 

3.                                       Election.

 

(a)                                  Director Participant Elections.  Each
Director Participant may elect to defer under the Plan up to 100% of his annual
board and committee meeting fees (collectively, “Board Fees”).  A Director
Participant’s election to defer a portion of his Board Fees shall be made in
writing and shall be effective upon receipt and acceptance by the Company.  A
new written election must be submitted to the Company in 2005 with respect to
any Board Fees to be earned in 2006, and such election shall remain in effect
for subsequent years unless a new written election is submitted in accordance
with this Section 3(a).  Except in the case of a newly eligible Director
Participant who may file an election to defer within 30 days of his being
eligible to participate in the Plan, an election to defer (or to change or
revoke an ongoing deferral election)

 

--------------------------------------------------------------------------------


 

shall be made no later than 10 days preceding commencement of a calendar year
with respect to any deferral of Board Fees to be earned in such year, provided,
however, that such elections shall be made at an earlier time if required under
Section 409A.  Any election may be changed in writing, but only as to fees to be
earned at and after commencement of the next succeeding calendar year, and shall
become irrevocable 10 days before that succeeding calendar year.

 

(b)                                 Key Employee Participant Elections.  Each
Key Employee Participant may elect to defer under the Plan up to 50% of his base
salary (“Base Compensation”) and up to 100% of his annual incentive compensation
with respect to services for that upcoming year (even if the bonus is otherwise
payable in a later calendar year) (“Bonus Compensation”) (collectively, “Annual
Compensation”).  A Key Employee Participant’s election to defer a portion of his
Annual Compensation shall be made in writing and shall be effective upon receipt
and acceptance by the Company.  A new written election must be submitted to the
Company in 2005 with respect to any Annual Compensation to be earned in 2006,
and such election shall remain in effect for subsequent years unless a new
written election is submitted in accordance with this Section 3(b).  Except in
the case of a newly eligible Key Employee Participant who may file an election
to defer Annual Compensation earned with respect to services performed after
such election within 30 days of his designation by the Committee as being
eligible to participate in the Plan, an election to defer Annual Compensation
(or to change or revoke an ongoing deferral election) shall be made no later
than 10 days preceding commencement of a calendar year with respect to any
deferral of Annual Compensation to be earned in such year.  Notwithstanding the
foregoing, if Bonus Compensation qualifies as “performance-based compensation”
under Section 409A, an election to defer Bonus Compensation may be made as late
as June 30th of the year with respect to which such Bonus Compensation relates,
provided that there is no minimum amount payable or substantially certain to be
paid at the date such election is actually made.  Any election may be changed in
writing, but only as to compensation that relates to services rendered after
commencement of the next succeeding calendar year, and shall become irrevocable
10 days before the succeeding calendar year.

 

4.                                       Duration of Deferral.  Each
Participant’s election shall specify the period of the deferral, which shall be
a specified period of years ranging from two to five years from the beginning of
the year of deferral.  A Participant may later elect to lengthen the period of a
deferral; provided, however, that any delayed payment date election shall not
take effect for 12 months following the election and the election must be made
at least 12 months before the previously-scheduled payment date with respect to
the deferral, and, provided further, that each such change in payment date must
provide for an additional deferral of the payment date for five years later than
the previously-schedule payment date.

 

5.                                       Deferred Compensation Account.  The
Company shall maintain a bookkeeping account to which deferred compensation of
each Participant shall be credited at the end of each calendar month after such
compensation is earned (each a “Deferred Compensation Account”).  At the end of
each fiscal quarter, the amounts credited to each Deferred Compensation Account
shall be converted into whole stock units (“Stock Units”) equivalent in value to
shares of Class A common stock of the Company (“Stock”).  The conversion of
deferred compensation into Stock Units will be made on the basis of the Fair
Market Value of the Stock on the last business day of each fiscal quarter.  Any
fractional units shall be credited as cash and converted to Stock Units

 

--------------------------------------------------------------------------------


 

only as and when the accumulated cash credited to that Participant is sufficient
to convert to a whole Stock Unit at the end of a quarter.

 

6.                                       Dividend Equivalent.  During the term
of deferral, the Stock Units standing to the credit of each Participant’s
Deferred Compensation Account shall be credited with an amount equal to the cash
dividends that would have paid on the number of Stock Units in such Deferred
Compensation Account if such Stock Units were deemed to be outstanding shares of
Stock (“Dividend Equivalents”).  Dividend Equivalents credited to Stock Units
shall be converted to additional whole Stock Units and credited to the
Participant’s Deferred Compensation Account at the end of each fiscal quarter. 
The conversion of Dividend Equivalents into Stock Units shall be made on the
basis of the Fair Market Value of the Stock on the last business day of each
fiscal quarter.  Any fractional units shall be credited as cash and converted to
Stock Units only as and when the accumulated cash credited to that Participant
is sufficient to convert to a whole Stock Unit at the end of a quarter.

 

7.                                       Changes in Stock.  In the event of a
stock dividend, stock split, reverse stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in the number of Stock Units credited to each Participant’s Deferred
Compensation Account.  The adjustment by the Committee shall be final, binding
and conclusive.

 

8.                                       Rights of Participants.  Participation
in the Plan, and any actions taken pursuant to the Plan, shall not create or be
deemed to create a trust or fiduciary relationship of any kind between the
Company, its Subsidiaries and the Participant.  The Company or its Subsidiaries
(as the case may be) may, but shall have no obligation to, establish any
separate fund, reserve, or escrow or to provide security with respect to any
amounts deferred under the Plan.  Any assets of the Company or its Subsidiaries
which are set aside in any separate fund, reserve or escrow shall continue for
all purposes to be a part of the general assets of the Company or its
Subsidiaries, with title to the beneficial ownership of any such assets
remaining at all times in the Company and its Subsidiaries.  No Participant, nor
his legal representatives, nor any of his beneficiaries shall have any right,
other than the right of an unsecured general creditor of the Company or its
Subsidiaries, in respect of the Deferred Compensation Account established
hereunder, and such persons shall have no property interest whatsoever in any
specific assets of the Company or its Subsidiaries.  A Participant shall have no
rights as a stockholder of the Company, and shall not be entitled to vote, with
respect to the Stock Units credited to his Deferred Compensation Account.

 

9.                                       Distributions.

 

(a)                                  Normal Distributions.

 

(i)                                     Director Participants.  Each Director
Participant (or his beneficiary in the event of his death) shall be entitled to
receive the value of all Stock Units standing to the credit of his Deferred
Compensation Account upon the earliest to occur of: (A) the payment date last
selected pursuant to Section 4; and (B) the Director Participant’s death or
Disability.

 

--------------------------------------------------------------------------------


 

(ii)                                  Key Employee Participants.  Each Key
Employee Participant (or his beneficiary in the event of his death) shall be
entitled to receive the value of all Stock Units standing to the credit of his
Deferred Compensation Account upon the earliest to occur of: (A) the payment
date last selected pursuant to Section 4; and (B) the Key Employee Participant’s
death or Disability.

 

(b)                                 Early Distributions.  A Participant will
only be permitted to receive a distribution of his Deferred Compensation Account
prior to the times specified in Section 9(a) above in the event of: (i) a Change
in Control of the Company or Subsidiary for which that Participant works or
performs Director services; or (ii) upon approval by the Committee, a de minimis
payout of a Participant’s entire Deferred Compensation Account upon his
Termination of Employment or Service if the payment is not greater than $10,000
and the payout is made on or before the later of December 31 of the year of his
Termination of Employment or 2½ months after his Termination of Employment

 

(c)                                  Form of Distribution.  All distributions
shall be paid in a single lump of whole shares of Stock equal to the number of
Stock Units in the Deferred Compensation Account, with any amount in excess of
whole shares then credited to the account paid in cash.  All distributions under
the Plan shall be the obligation of the Company or Subsidiary for which the
Participant provides services.

 

(d)                                 Delay in Distribution to Key Employees.
 Notwithstanding anything to the contrary in this Section 9, in the case of a
distribution to a Participant who is a “key employee” where the timing of such
distribution is based on such Participant’s Termination of Employment, the date
of distribution to such Participant shall be at least six (6) months after the
date of such Participant’s Termination of Employment (or, if earlier, the date
of the Participants death or Disability).  A “key employee” shall be a key
employee as defined in Section 416(i) of the Code without regard to paragraph 5
thereof.

 

10.                                 Tax Withholding.

 

(a)                                  Payment by Participant.  Each Participant
shall, no later than the date as of which his Stock Units or payments received
thereunder first become includible in the gross income of the Participant for
Federal income or employment tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any Federal,
state, or local taxes of any kind required by law to be withheld with respect to
such income.  With respect to Key Employee Participants, the Company will
withhold any such taxes then due to be withheld from the amount that would
otherwise be deferred and credited hereunder, and credit the net after such tax
withholding to the Participant’s Deferred Compensation Account.  The Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.  The Company’s
obligation to make any payments to any Participant is subject to and conditioned
on tax obligations being satisfied by the Participant.  The Company shall report
amounts deferred hereunder to the Internal Revenue Service in accordance with
the requirements of Section 409A.

 

--------------------------------------------------------------------------------


 

(b)                                 Payment in Stock.  Subject to approval by
the Committee, a Participant may elect to have the minimum required Federal,
state, other income and statutory withholding obligation due when payments are
made under the Plan satisfied, in whole or in part, by (i) authorizing the
Company to withhold from shares of Stock to be issued pursuant to the Plan a
number of shares with an aggregate fair market value (as of the date the
withholding is effected) that would satisfy the withholding amount due, or (ii)
transferring to the Company shares of Stock owned by the Participant, and that
have been held by the Participant for at least six months (12 months in the case
of Stock acquired upon exercise of an incentive stock option), with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due.  Notwithstanding the preceding sentence, any
such right to pay withholding amounts due by delivery of already-owned stock
shall be ineffective and void from its inception if such right is deemed to be a
feature allowing deferral of compensation within the meaning of Section 409A.

 

11.                                 Beneficiary.  If a Participant dies before
he has received full payment of the amount credited to his Deferred Compensation
Account, such unpaid portion shall be paid to the Participant’s primary or
contingent beneficiary as designated by the Participant in writing.  If no
beneficiary has been designated or if a designated beneficiary has predeceased
the Participant, such unpaid portion shall be paid first to the Participant’s
spouse, or, if there is no spouse, to the Participant’s children per stirpes,
or, if there are no spouse or children, to the Participant’s estate.

 

12.                                 No Assignment.  The deferred compensation
payable under this Plan shall not be subject to alienation, assignment,
garnishment, execution, or levy of any kind, and any attempt to cause any
compensation to be so subjected shall not be recognized.

 

13.                                 Expenses.  All expenses incurred in the
establishment and maintenance of or attributable to a Participant’s Deferred
Compensation Account shall be borne by the Company and shall not reduce the
amount credited to such Deferred Compensation Account.

 

14.                                 Amendment and Termination.  This Plan may be
amended in any way or may be terminated, in whole or in part, at any time, and
from time to time, by the Board of Directors of the Company.  The foregoing
provisions of this paragraph notwithstanding, no amendment or termination of the
Plan shall adversely reduce the number of Stock Units credited to the Deferred
Compensation Accounts prior to the effective date of such amendment or
termination or, except to the extent permitted under Section 409A following a
Change in Control, accelerate the timing of payment from the Deferred
Compensation Accounts.  Notwithstanding the foregoing, the Board of Directors of
the Company specifically reserves the right to amend the Plan as necessary to
comply with Section 409A.

 

15.                                 Plan Administration.  The Board of Directors
of the Company shall have the exclusive discretionary authority to determine the
amounts of benefits under the Plan, make factual determinations, construe and
interpret terms of the Plan, supply omissions and determine any questions which
may arise in connection with its operation and administration.  Its decisions or
actions in respect thereof, including any determination of any amount credited
or charged to the Participants’ Deferred Compensation Accounts or the amount or
recipient of any payment to be made therefrom, shall be conclusive and binding
for all purposes upon the Company and upon

 

--------------------------------------------------------------------------------


 

any and all Participants, their beneficiaries, and their respective heirs,
distributees, executors, administrators and assignees.  In the case of the
administration of the Plan with respect to Key Employee Participants only, the
authority of the Board of Directors of the Company described herein may be
exercised by the Committee.

 

16.                                 Binding Effect.  The terms of this Plan
shall be binding upon and shall inure to the benefit of the Company and its
successors or assigns and each Participant and his Beneficiaries, heirs,
executors, and administrators.

 

17.                                 Limitation of Liability.  Subject to its
obligation to pay the amount credited to the Participant’s Deferred Compensation
Account at the time distribution is called, neither the Company, any person
acting on behalf of the Company, the Board of Directors, nor the Committee shall
be liable for any act performed or the failure to perform any act with respect
to the terms of the Plan, except in the event that there has been a judicial
determination of willful misconduct on the part of the Company, such person, the
Board of Directors or the Committee.

 

18.                                 Governing Law.  This Plan, and all actions
taken hereunder, shall be governed by and construed in accordance with the laws
of the Commonwealth of Kentucky, except as such laws may be superseded by any
applicable Federal laws.

 

19.                                 Reporting.  The Company shall provide
statements to Participants showing the amounts standing to the credit of their
Deferred Compensation Accounts no less frequently than once a year.

 

20.                                 Claims Procedure.

 

(a)                                  All claims for benefits under this Plan
shall be filed in writing with the Board of Directors of the Company in
accordance with such procedures as the Board shall reasonably establish.

 

(b)                                 The Board of Directors of the Company shall,
within 90 days (45 days for payment based on Disability) after a submission of a
claim, provide adequate notice in writing to any claimant whose claim for
benefits under the Plan has been denied.  Such notice shall contain the specific
reason or reasons for the denial and references to specific Plan provisions on
which the denial is based.  The Board shall also provide the claimant with a
description of any material or information which is necessary in order for the
claimant to perfect his claim and an explanation of why such information is
necessary.  If special circumstances require an extension of time for processing
the claim, the Board shall furnish the claimant a written notice of such
extension prior to the expiration of the 90-day period (30 days for a Disability
claim, and an additional 30 day extension is available).  The extension notice
shall indicate the reasons for the extension and the expected date for a final
decision, which date shall not be more than 180 days (105 days for Disability)
from the initial claim.

 

(c)                                  The Board of Directors of the Company
shall, upon written request by a claimant within 60 (180 for a disability claim)
days of receipt of the notice that his claim has been denied, afford a
reasonable opportunity to such claimant for a full and fair review by the Board
of the

 

--------------------------------------------------------------------------------


 

decision denying the claim.  The Board will afford the claimant an opportunity
to review pertinent documents and submit issues and comments in writing.  The
claimant shall have the right to be represented.

 

(d)                                 The Board of Directors of the Company shall,
within 60 days (45 days for a disability claim) of receipt of a request for a
review, render a written decision on its review.  If special circumstances
require extra time for the Board to review its decision, the Board will attempt
to make its decision as soon as practicable, and in no event will the Board take
more than 120 days (105 days for Disability claims) to send the claimant a
written notice of its decision.

 

21.                                 Source of Shares.  Shares of Stock reserved
under the Company’s 2005 Stock Incentive Plan shall be used to satisfy any
obligations to distribute Stock under this Plan, but the Stock when issued under
this Plan shall not bear the restrictions on transfer set forth in Section 10.10
of the Stock Incentive Plan.

 

22.                                 Effective Date.  This Plan shall be
effective as of January 1, 2005.

 

23.                                 Definitions.

 

(a)                                  “Change in Control “ shall have the meaning
provided in regulations or guidance under Code Section 409A from time to time,
which currently provide that it shall mean the occurrence of a “Change in
Ownership,” “Change in Effective Control” or “Change in Asset Control” as each
is defined below, subject to the requirements in subsection (i) below.

 

(i)                                     General Requirements.

 

(A)                              The Change in Control must relate to (A) a
corporation for whom the Participant is performing services at the time of the
Change in Control, (B) a corporation that is liable for the payment of the
deferred compensation (or all corporations liable for the payment if more than
one corporation is liable), or (C) a corporation that is a majority shareholder
of a corporation identified in (A) or (B), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (A) or (B).

 

(B)                                A majority shareholder is a shareholder
owning more than 50% of the total fair market value and total voting power of
such corporation.

 

(C)                                For purposes of this definition, Code
Section 318(a) applies to determine stock ownership.  Stock underlying a vested
option is considered owned by the individual who holds the vested option (and
the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option).  For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treas. Reg.  Sections 1.83-3(b) and (j)),
the stock underlying the option is not treated as owned by the individual who
holds the option.

 

--------------------------------------------------------------------------------


 

(D)                               For purposes of this definition, Persons will
not be considered to be acting as a group solely because they purchase assets or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar business
transaction with the corporation.  If a Person owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(ii)                                  Change in Ownership.  A Change in
Ownership occurs on the date that any one Person, or more than one person acting
as a group (as defined above in subsection (a)(i)(D)), acquires ownership of
stock of the corporation that, together with stock held by such Person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the corporation.  However, if any one Person or more than
one Person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of the corporation,
the acquisition of additional stock by the same Person or Persons is not
considered to cause a Change in Ownership of the corporation (or to cause a
Change in the Effective Control of the corporation.  An increase in the
percentage of stock owned by any one Person, or Persons acting as a group, as a
result of a transaction in which the corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
Section.  A Change in Ownership occurs only when there is a transfer of stock of
the corporation (or issuance of stock of the corporation) and stock in the
corporation remains outstanding after the transaction.

 

(iii)                               Change in Effective Control. 
Notwithstanding that the corporation has not undergone a Change in Ownership, a
Change in Effective Control of the corporation occurs on the date that either:

 

(A)                              Any one Person, or more than one Person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons) ownership of
stock of the corporation possessing 35 percent or more of the total voting power
of the stock of the corporation; or

 

(B)                                A majority of members of the Board of
Directors of the corporation is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election, provided that for
purposes of this paragraph (B) the term corporation refers solely to the
relevant corporation

 

--------------------------------------------------------------------------------


 

identified above in subsection (a)(i)(A) for which no other corporation is a
majority shareholder for purposes of that paragraph.

 

A Change in Effective Control also may occur in any transaction in which either
of the two corporations involved in the transaction has a Change in Control
under subsections (a)(ii) or (a)(iv) of this definition.

 

If any one Person, or more than one Person acting as a group, is considered to
effectively control a corporation (within the meaning of this
subsection (a)(iii)), the acquisition of additional control of the corporation
by the same Person or Persons is not considered to cause a Change in Effective
Control of the corporation (or to cause a Change in Ownership of the corporation
within the meaning of subsection (a)(ii)).

 

(iv)                              Change in Asset Control.  A Change in Asset
Control of the corporation occurs on the date that any one Person, or more than
one Person acting as a group), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) assets from the corporation that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(A)                              There is no Change in Control under this
subsection (iv) when there is a transfer to an entity that is controlled by the
shareholders of the corporation immediately after the transfer, as provided in
this subsection (iv).  A transfer of assets by the corporation is not treated as
a Change in Assets Control if the assets are transferred to:

 

(1)                                  A shareholder of the corporation
(immediately before the asset transfer) in exchange for or with respect to its
stock;

 

(2)                                  An entity, 50 percent or more of the total
value or voting power of which is owned, directly or indirectly, by the
corporation;

 

(3)                                  A Person, or more than one Person acting as
a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the corporation; or

 

(4)                                  A Person, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a Person
described subsection (iv)(A)(3).

 

(B)                                For purposes of this subsection (iv) and
except as otherwise provided, a Person’s status is determined immediately after
the transfer of the assets.

 

--------------------------------------------------------------------------------


 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder.

 

(c)                                  “Disability” shall mean when a Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, if the Participant is
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company of a
Subsidiary.

 

(d)                                 “Fair Market Value” shall mean, as of any
date, the value of a share of Stock determined as follows:

 

(i)                                     If the Stock is listed on any
established stock exchange or a national market system, including, without
limitation, the National Market of the National Association of Securities
Dealers, Inc. Automated Quotation (“Nasdaq”) System, its Fair Market Value shall
be the closing market price of the Stock as reported on the date of
determination, or, if no trades were reported on that date, the closing price on
the most recent trading day immediately preceding the date of the determination,
as quoted on such system or exchange, or the exchange with the greatest volume
of trading in Stock for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;

 

(ii)                                  If the Stock is quoted on the Nasdaq
System (but not on the National Market thereof) or regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the mean between the high bid and low asked prices for the
Stock for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or

 

(ii)                                  In the absence of such markets for the
Stock, the Fair Market Value shall be determined in good faith by the Committee,
considering any and all information they determine relevant, including, without
limitation, the valuation methods permitted in Treas. Reg. Section 20.2031-2
(estate tax regulations) or a third-party appraisal.

 

(e)                                  “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, a limited liability
partnership, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or any other business entity.

 

(f)                                    “Subsidiary” or “Subsidiaries” shall mean
any corporation which at the time qualifies as a subsidiary of the Company under
the definition of “subsidiary corporation” in Code Section 424(f).

 

--------------------------------------------------------------------------------


 

(g)                                 “Termination of Employment” or “Service” 
shall be deemed to have occurred at the time and date that the Employee
notifies, or is notified by the Company or a Subsidiary, that Key Employee’s
employment will be terminating, even if not immediately effective.  With respect
to a Director, it shall be deemed to occur on a Director’s cessation of service
on the board of directors of both the Bank and the Company.  The Committee shall
determine whether an authorized leave of absence, or other absence on military
or government service, constitutes severance of the employment relationship
between the Company or a Subsidiary and the Key Employee.  No termination shall
be deemed to occur if (i) the Participant is a Director who becomes an Employee,
or (ii) the Participant is an Employee who becomes a Director.

 

 

Board Approval:

March 16, 2005

/s/ MAR

 

 

 

Shareholder Approval:

                           , 2005             [secretary to initial]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

KEY EMPLOYEE PARTICIPANTS

 

None as March 1, 2005

 

--------------------------------------------------------------------------------